DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 107175869 A) in view of Capwell (US 2010/0151759 A1) and Lubnin (US 2013/0217286 A1).
He teaches a foam composite material comprising a TPU foam layer with hot melt adhesive layers on either side of the foam layer used to attach the foam layer to woven nylon layers.  The hot melt layers may comprise polyurethane polymer.  Thus, He teaches a fabric composite comprising (a) woven nylon layer; (b) hot melt polyurethane adhesive layer; (c) TPU foam layer; (d) second hot melt polyurethane adhesive layer; and (e) second woven nylon layer.  He fails to that the polyurethane or nylon layers are flame retardant.  
Capwell teaches a woven fabric comprising nylon fibers having both liquid barrier and fire retardant properties.  Capwell abstract, ¶ 8.  The fabric is impregnated and covered on at least one side with a polyurethane composition comprising a combination fluoroalkyl acrylate copolymer and thiourea formaldehyde that provides the liquid barrier and fire retardant properties.  Id. ¶ 8.  The fabric may comprise 500 denier nylon yarns.  Id. ¶ 54.  The polyurethane coating may further comprise an antimony trioxide or aluminum hydroxide.  Id. ¶ 9.  The coated fabric of Capwell may be characterized by an absence of drips in the ASTM D6413 Vertical Flame Test, less than a 3 second after-flame, less than 2 second after-glow, and less than 4.5 inch char length.  Id. Table 4.
It would have been obvious to one of ordinary skill in the art to have replaced the woven layers of He with the impregnated liquid barrier and fire retardant nylon woven layer of Capwell motivated by the desire to make the composite material of He liquid repellent and fire retardant.  Thus, the suggested modification of He with the impregnated liquid barrier and fire retardant nylon woven layer of Capwell would have rendered the invention of He to be characterized by an absence of drips in the ASTM D6413 Vertical Flame Test, less than a 3 second after-flame, less than 2 second after-glow, and less than 4.5 inch char length.  See Capwell Table 4.
Additionally, it would have been obvious to have looked to Capwell for guidance as to a suitable yarn denier in order to successfully practice the invention of He.
He and Capwell fail to teach a fire retardant polyurethane polymer layer comprising an intrinsically flame-retardant thermoset polyurethane polymer comprising one or more halogenated monomers.  
Lubnin teaches a polymeric composition with enhanced flame-retarding properties without adversely affecting other properties, wherein the composition comprises urethane with high bromine content.  Lubnin abstract.  The polymeric composition may be used to coat textiles.  Id. ¶ 93.  The use of monofunctional highly brominated monomers in making oligomeric urethane compositions drastically reduces the molecular weight, while providing excellent mechanical properties.  Id. ¶ 21.  
It would have been obvious to the ordinarily skilled artisan to have incorporated the polyurethane composition comprising brominated monomer of Lubnin into the Capwell coating to make the He coating flame-retardant without adversely affecting the woven nylon textile’s properties.  Thus, because the coating layers of Capwell may be on both sides of the woven textile, one of the Capwell coating layers would be an interior layer when the Capwell coated textile replaces the woven nylon layer of He.
With regard to claim 2, it would have been obvious to have used a thermosetting hot melt adhesive to bond the layers of He such that layers of the foam composite are permanently adhered.  
It also would have been obvious to the ordinarily skilled artisan to have used a second thermoplastic polyurethane foam layer (film) to provide additional cushioning.  The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).      

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the references teach or suggest the incorporation of fire-retardant polymers or flame-retardant additives to an internal polyurethane polymer layer as claimed.  In particular, Applicant contends that Capwell’s coating represents an external coating layer rather than an internal layer as required and the prior art fails to provide motivation to modify an internal layer of He.  Applicant’s argument is unpersuasive because it considers the references individually where the rejections are based upon the combination of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth above, the rejection states that the ordinarily skilled artisan would have found it obvious to have replaced the woven layers of He with the polyurethane impregnated liquid barrier and fire retardant nylon woven layer of Capwell motivated by the desire to make the composite material of He liquid repellent and fire retardant.  Thus, the suggested modification of He with the impregnated liquid barrier and fire retardant nylon woven layer of Capwell.  Thus, because the coating layers of Capwell may be on both sides of the woven textile, one of the Capwell coating layers would be an interior layer when the Capwell coated textile replaces the woven nylon layer of He.  Accordingly, the replaced of the woven nylon layer of He with the fire retardant woven nylon layer results in an internal polyurethane polymer layer as claimed.
Next, Applicant argues that there is no reason to assume that the measurements of a material having an external fire retardant, such as in Capwell, coating would have any bearing on a different material that does not have “Capwell’s coating.”  As shown in the preceding paragraph, the Examiner’s combination of He and Capwell relies upon the composite material of He having “Capwell’s coating.”  Accordingly, it is reasonable to presume that the measurements of a material having an external fire retardant would have bearing on the combination of art set forth above.  
Applicant then argues that the Examiner has taken Official Notice to make the contention that it would have been obvious the ordinarily skilled artisans to have used a second thermoplastic polyurethane foam layer (film) to provide additional coating and must provide documentation to support such notice.  The Examiner has not taken Official Notice in make his finding of obviousness.  Instead, the Examiner relies upon well-established precedent that the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, to provide further support for the Examiner’s position it is noted that it would have been obvious to one of ordinary skill in the art to have added a second foam layer to the first foam layer to provide additional cushioning to the first foam layer because combining prior art elements according to known methods to yield predictable results.  Applicant’s argument that He fails to teach motivation for fusing the first and second foam layers as modified by the Examiner is unpersuasive as all the layers of the He composite are thermally bonded and as such the foam layers would also be thermally bonded (i.e., fused) together.   



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786